Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13, 16-19, 22, 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claims 1 and 12 recite performing a line fit on the phases of the set of samples to determine the zero phase time of the echo waveform. US 6137842 A (Grossnickle) [fig. 5 and fig.8], US 7397427 B1 (Rhoads) [col. 2:25-40], and US 20170052148 A1 (Estevez) [0035] is the closest prior art of record. Grossnickle [fig. 5] appears similar to instant fig. 8.

    PNG
    media_image1.png
    238
    502
    media_image1.png
    Greyscale

However, while zero crossings are mentioned in Grossnickle there does not appear to be an explicit connection between phase unwrapping as depicted in fig. 5 and time difference of arrival determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
ExaminerArt Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645